Title: To Thomas Jefferson from André Limozin, 18 January 1789
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 18 Jan. 1789. Acknowledges TJ’s letter of 15 Jan. 1789 covering the arrêt of 7 Dec. 1788 excepting American whale oil from that of 28 Sep. 1788; has published it, i.e. placed copies “not only upon the Exchange but in Coffee Houses where Merchants meet most Commonly.”—Expects soon the American brig Triton from “Hudson near New York” with a cargo of wheat, which “will be sold readily at our Market with (I hope) a handsome profit.” Thought American merchants would have been more speedy in sending wheat and flour because he sent notices to many parts of America by the Falmouth packet that sailed 1 July 1788 that there would be a great want owing to a very short harvest. Supposes that nothing is yet determined about the American consuls in France.
